         Case 1:18-cr-10422-WGY Document 10 Filed 11/14/18 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                               Criminal No.    iS'cr \omz^
              V.                                       Violation:


MICHAEL LEBRON                                         Count One: Felon in Possession of
                                                       Ammunition
                                                       (18 U.S.C.§ 922(g)(1)

                                                       Forfeiture Allegation:
                                                       (18 U.S.C. § 924(d);
                                                       28 U.S.C. § 2461(c))

                                         INDICTMENT


                                         COUNT ONE
                               Felon in Possession of Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury charges that:

  On or about September 27,2018, at Boston, in the District of Massachusetts, the defendant,

                                     MICHAEL LEBRON,

having previously been convicted in a court of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess, in and affecting commerce, 208 rounds of various

caliber ammunition, including 141 rounds of 9mm ammunition, 28 rounds of .40 caliber

ammunition, and 39 rounds of .357 caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
Case 1:18-cr-10422-WGY Document 10 Filed 11/14/18 Page 2 of 4
Case 1:18-cr-10422-WGY Document 10 Filed 11/14/18 Page 3 of 4
Case 1:18-cr-10422-WGY Document 10 Filed 11/14/18 Page 4 of 4
